


EXHIBIT 10.4

 

ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”) is made and entered into this ____ day of
_____________, 2010, by and among Miller Petroleum, Inc. (“Miller”), Miller
Energy Income 2009-A, L.P. (“Income Fund”) and Lacy, Price & Wagner, P.C.
(“Escrow Agent”).

WITNESSETH:

WHEREAS, pursuant to the First Secured Promissory Note, Second Secured
Promissory Note, and Loan and Security Agreement between Miller and Income Fund
(the “Security Documents”), Miller has agreed to escrow the titles to certain
collateral, as set forth herein, and indicated on Exhibit A to the Security
Agreement; and

WHEREAS, Escrow Agent is willing to serve as the escrow agent required by the
Security Documents; and

WHEREAS, by its signature hereinbelow, Income Fund consents to the appointment
of Escrow Agent and to the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, Miller and Escrow Agent agree as follows:

 

SECTION 1. APPOINTMENT OF ESCROW AGENT.

Miller hereby appoints Escrow Agent as the escrow agent under this Agreement on
the terms and conditions set forth herein. Escrow Agent hereby accepts its
appointment as escrow agent and agrees to carry out the duties and
responsibilities set forth herein.

 

SECTION 2. THE ESCROWED PROPERTY.

(a)  Miller shall tender to Escrow Agent the titles to the collateral Miller is
required to escrow pursuant to the Security Documents (“Titles”) to be held by
Escrow Agent for the benefit of Miller and Income Fund. All Titles received by
Escrow Agent pursuant to this Agreement shall be held and/or disbursed in
accordance with the terms and conditions of this Agreement. Copies of the
Security Documents are attached as Exhibits 1-3.

(b)  The Titles may be released or disbursed by Escrow Agent only under the
circumstances set forth in Section 3 hereof.

 

SECTION 3. RELEASE OF TITLES.

(a)  Pursuant to the Security Agreement either Miller or Income Fund may give
written instructions to Escrow Agent to release all or some portion of the
Titles to either Miller or Income Fund (a “Disbursement Notice”). A Disbursement
Notice shall list the specific Titles, by providing the same description by
which the Title is identified on Exhibit A to the Security Agreement, to be
released to either Miller or Income Fund.

 

--------------------------------------------------------------------------------




(i)  Disbursement Requested solely by Miller. Miller may submit a Disbursement
Notice to Escrow Agent upon termination of the Security Documents for any reason
other than the default or material breach of Miller, at which time the Escrow
Agreement shall automatically terminate.

(ii)  Disbursement Requested by Income Fund. Income Fund may submit a
Disbursement Notice only upon an Event of Default under the Security Documents.

(iii)  Joint Disbursement Request. At any time the parties may jointly submit a
Disbursement Notice with which Escrow Agent shall comply without need for
complying with the provisions herein relating to objections.

(b)  Within seventy-two (72) hours of receiving a Disbursement Notice, Escrow
Agent shall forward a copy thereof to the other party in accordance with the
Notice provisions set forth below. If Escrow Agent has not received an objection
to the Disbursement Notice within ten (10) days, Escrow Agent shall release the
Titles requested in the Disbursement Notice to the requesting party. If, within
such ten (10) day period, Escrow Agent receives an objection from the
non-requesting party to the Disbursement Notice, Escrow Agent shall disburse to
the requesting party only such Titles to which the non-requesting party has
consented.

(c)  If Escrow Agent has not received joint instructions from Miller and Income
Fund within an additional thirty (30) days, Escrow Agent may resign and deliver
the Titles in accordance with Section 6, or may file an interpleader action in
any court of competent jurisdiction in Knox County, Tennessee, and interplead
all or the disputed Titles.

 

SECTION 4. DUTIES AND LIABILITIES OF ESCROW AGENT.

The Escrow Agent shall have no duty or obligation hereunder other than to take
such specific actions as are required of it from time to time by the provisions
of this Agreement, and it shall incur no liability hereunder or in connection
herewith for anything whatsoever other than any liability resulting from its own
gross negligence or willful misconduct or unlawful acts or omissions. The only
duties and responsibilities of the Escrow Agent shall be the duties and
obligations specifically set forth in this Agreement. The Escrow Agent has no
duty to ensure that the Titles are deposited with Escrow Agent.

 

SECTION 5. INDEMNIFICATION OF ESCROW AGENT.

Miller and Income Fund shall indemnify, hold harmless and defend the Escrow
Agent from and against any and all losses, claims, liabilities and reasonable
expenses, including reasonable attorney’s fees, which it may suffer or incur in
connection with the performance of its duties and obligations under this
Agreement and including any action taken under Section 3 hereof, except for
those losses, claims, liabilities and expenses resulting solely and directly
from its own gross negligence, willful misconduct, or unlawful act or omission.
The Escrow Agent may seek the advice of counsel at any time and such reasonable
attorney fees shall be in addition to the administrative fees charged by Escrow
Agent for serving as Escrow Agent and the Escrow Agent may charge such costs
against Miller, but the Titles shall not become encumbered by the Escrow Agent
or Miller as a result of Escrow Agent’s service hereunder.

 

2

--------------------------------------------------------------------------------




SECTION 6. RESIGNATION OR REMOVAL OF ESCROW AGENT.

Escrow Agent may resign at any time by giving Miller and Income Fund thirty (30)
days prior written notice of such intention. Miller may remove the Escrow Agent,
as such, by giving the Escrow Agent and Income Fund thirty (30) days prior
written notice of such removal. Upon the effective date of its resignation or
removal, the Escrow Agent will deliver the Titles held hereunder only to a
successor escrow agent named in the joint written instructions of Miller and
Income Fund. After the effective date of its resignation or removal, the Escrow
Agent shall have no duty with respect to the Titles except to hold such property
in safekeeping and deliver the Titles to its successor or as directed by joint
instructions from Miller and Income Fund. If no successor escrow agent has been
appointed by such joint instructions within sixty (60) days from the date such
notice of resignation or removal has been given, Escrow Agent shall be entitled
to tender the Titles into the registry or custody of any court of competent
jurisdiction in Knox County, Tennessee by giving notice of such action to Miller
and Income Fund.

 

SECTION 7. ESCROW AGENT FEES AND EXPENSES.

Miller shall pay the Escrow Agent its reasonable fees and expenses, including
all reasonable expenses, charges, counsel fees and other disbursements incurred
by it or by its attorneys, agents and employees in the performance of its duties
and obligation under this Agreement. If not paid by Miller within thirty (30)
days of when due, the amount due shall be subject to and accrue interest at the
rate of one and one-half percent (1.5%) per month. Miller shall pay the
reasonable attorney’s fees and costs incurred by Escrow Agent in collecting any
amount payable under this Agreement that is more than thirty (30) days past due.

 

SECTION 8. INTENDED BENEFICIARIES; SUCCESSORS.

Income Fund is an intended beneficiary of this Agreement. No other persons or
entities are intended beneficiaries of this Agreement, and only Miller and
Income Fund shall be entitled to enforce the terms of this Agreement.

 

SECTION 9. NOTICES.

(a)  ny notice required or permitted to be given by this Agreement shall be in
writing, with a copy provided simultaneously to Income Fund, and shall be deemed
to have been received (a) immediately if sent by facsimile transmission (with a
confirming copy sent the same Business Day by registered or certified mail), or
by hand delivery (with signed return receipt), or (b) the next Business Day if
sent by nationally recognized overnight courier, in any case at the following
addresses, or such other addresses as any party may, by Notice, designate:

 

3

--------------------------------------------------------------------------------




 

If to Escrow Agent:

Lacy, Price & Wagner, P.C.

 

249 N. Peters Rd., Suite 101

 

Knoxville, TN 37923

 

Attention: James H. Price, Esq.

 

Fax: (865) 690-8199 

 

 

If to Miller:

Miller Petroleum, Inc.

9051 Executive Park Dr. Suite 103

Knoxville, TN 37923

 

Attention: Anna R. East, General Counsel

 

With a Copy to Chief Executive Officer

Fax: (865) 691-8209

 

 

If to Income Fund:

Miller Energy Income 2009-A, L.P.

9051 Executive Park Dr. Suite 103

Knoxville, TN 37923

 

Attention: Anna R. East, General Counsel

 

With a Copy to Chief Executive Officer

Fax: (865) 691-8209

 

(b)  If either party, or Income Fund, changes its address for notices required
by this Agreement, that entity shall immediately notify the other party, and
Escrow Agent, of the change of address. Written notice required by this
Agreement shall be sufficient and adequate if sent to the last know address of a
party in the manner provided under this Section.

 

SECTION 10. RESOLUTION OF DISPUTES.

In the event of any disagreement resulting in adverse claims or demands being
made on Escrow Agent in connection herewith, the Escrow Agent may, at its
option, refuse to comply with any claims or demands on it, or refuse to take any
other action hereunder, so long as such disagreement continues, and in any such
event, the Escrow Agent shall not be or become liable in any way or to any
person or entity for its failure or refusal to act, and the Escrow Agent shall
be entitled to continue to so refrain from acting until (i) the rights of all
parties have been fully and finally adjudicated by a court of competent
jurisdiction, or (ii) all differences shall have been adjudged and all doubt
resolved by agreement among all of the interested parties, and the Escrow Agent
shall have been notified thereof in writing signed by all such persons. In
addition to the foregoing, the Escrow Agent is hereby authorized in the event of
any such disagreement, to petition any court of competent jurisdiction in Knox
County, Tennessee, for instructions or to interplead the Escrow Fund into such
court. Miller and Income Fund agree that upon final adjudication on such
petition or interpleader action, Escrow Agent will be relieved of further
liability.

 

SECTION 11. MISCELLANEOUS PROVISIONS.

(a)  Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Tennessee without regard to conflicts of
laws principles.

(b)  Severability. If any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provisions deleted and the rights and
obligations of the parties shall be construed and enforced accordingly.

 

4

--------------------------------------------------------------------------------




(c)  Amendments. This Agreement may be amended only by a written instrument
executed by Miller and Escrow Agent with the approval of Income Fund indicated
thereon. The waiver by any party, or Income Fund, of any breach of this
Agreement shall not be deemed to be or construed as a waiver of any other
breach, whether prior, subsequent or contemporaneous, of this Agreement, nor
shall such waiver be deemed to be or construed as a waiver by any other party.

(d)  Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original and one in the same instrument.

(e)  Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction and interpretation hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties on the day
and date first above written.

 

MILLER PETROLEUM, INC.

LACY, PRICE & WAGNER, P.C.

 

By: __________________________

By: ______________________________

 

Paul W. Boyd

James H. Price

 

Its: Chief Financial Officer

Its: ______________________________

 

 

MILLER ENERGY INCOME 2009-A, LP

By: MILLER ENERGY GP, LLC

Its: General Partner

 

By: ________________________

Scott Boruff

Its:  Sole Manager

 

6

--------------------------------------------------------------------------------